Citation Nr: 0305503	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00 02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946, and from September 1950 to February 1952.  

REMAND

In January 2002, the veteran's claim was before the Board of 
Veterans' Appeals (Board) for action.  At that time, his 
claim for service connection for cardiovascular disease was 
denied.  The Board concluded that the veteran had submitted 
new and material evidence to reopen a claim for entitlement 
to service connection for a low back disorder.  The issue of 
entitlement to service connection for a low back disorder was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) to have the veteran provide the names of 
addresses of all medical professionals from whom he received 
treatment, the records of any such treatment, a special 
compensation examination, notification under the Veterans 
Claims Assistant Act, and a full review of the veteran's 
claim.  

Pursuant to the remand above, the veteran underwent a VA 
compensation examination in October 2002.  The veteran gave a 
history of a fall while descending a ladder aboard ship in 
1944 while in service.  After the examiner reviewed the 
findings on examination, the diagnoses were degenerative disc 
disease, L4-L5; spinal stenosis, L4-L5; degenerative disc 
disease, L5-S1 and Grade I spondylolisthesis, L5-S1.  

In his comments, the examiner stated that he did not believe 
that the fall down several steps produced the 
spondylolisthesis.  He also stated that he did not believe 
that the degenerative disc disease was the result of the 
single fall down several steps.  He does conclude that the 
veteran's history was consistent with complaints of an 
injury, which occurred during service with complaints on a 
fairly regular basis since that injury, and that this alone 
may entitle the veteran to benefits.  

A review of these findings seem to indicate that examiner has 
ruled out a conclusion that degenerative disc disease at L4-
L5 and L5-S1, along with the spondylolisthesis are related to 
the veteran's history of a fall down several steps in 
service.  However, he failed to comment on whether spinal 
stenosis is related to the veteran's history of a fall.  
Moreover, the Board concludes that the examiner did not give 
an opinion as to whether it is at least as likely as not that 
any current low back disability had its onset during active 
service or is related to any in-service disease or injury, 
including a fall in 1944 or 1945, as specifically requested 
in the January 2002 remand.  

The Board concludes that the mandates of the January 2002 
remand were not completely met, given that the examiner's 
comments and that an opinion as to whether it is at least as 
likely as not that any current low back disability had its 
onset during active service or is related to any in-service 
disease or injury, including a fall in 1944 or 1945 was not 
furnished.  Therefore, it is appropriate to again remand the 
case to the Regional Office (RO) for completion of the task.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should request a clarification 
of the opinion reached after the October 
2002 examination.  Specifically, the 
examiner should be requested to provide a 
definitive opinion on the issue of 
whether it is least as likely as not that 
each current low back disability had its 
onset during active service or is related 
to any in-service disease or injury, 
including a fall in 1944 or 1945.  If 
necessary, the veteran should be 
scheduled for additional examination or 
testing.  

2.  Upon completion of the examination, 
the RO should review the examination to 
ensure that the requirements of this 
remand have been met.  The case should 
then be again adjudicated, taking into 
consideration the results of this review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




